FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  February 24, 2017
                      UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                    TENTH CIRCUIT                    Clerk of Court



 JACQUES PIERRE WARD,

          Plaintiff - Appellant,
                                                        No. 16-1294
 v.                                            (D.C. No. 1:15-CV-02565-LTB)
                                                          (D. Colo.)
 DENVER SHERIFF DEPARTMENT;
 OFFICER D. SWAN,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MORITZ, Circuit Judges. **


      Plaintiff-Appellant Jacques Pierre Ward, a state inmate appearing pro se,

seeks to appeal from the district court’s dismissal without prejudice of his

“Petition for Injunctive Relief Pursuant to 42 U.S.C. § 1983.” Our jurisdiction

arises under 28 U.S.C. § 1291. We deny Mr. Ward’s motion to proceed IFP and

dismiss the appeal.

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
       On November 23, 2015, Mr. Ward filed a petition for injunctive relief in

federal district court, seeking an order “enjoining Denver Sheriff Department

officers from hindering and obstructing [his] efforts to access the [c]ourts.” 1 Rawle
5. Two days later, the district court directed Mr. Ward to cure deficiencies with

his filing and to use the court-approved forms to comply with 28 U.S.C. § 1915.

Id. at 8–9. After granting multiple requests for extensions of time, on June 15,

2016, the district court dismissed without prejudice Mr. Ward’s case for failure to

comply with the court order and file an operative pleading. Fed. R. Civ. P. 41(b);

1 Rawle 136–40. The court also warned Mr. Ward that he was very close to obtaining

a third strike under 28 U.S.C. § 1915(g), based on his two prior strikes for filing

legally frivolous suits and failing to comply with pleading requirements. 1 Rawle
138.

       In his brief, Mr. Ward contends that he could not comply with the district

court’s order because he was having difficulty accessing his mail and

photocopying services while incarcerated. Aplt. Br. at 16. But between

November 23, 2015, and June 15, 2016, Mr. Ward filed some 13 motions, letters,

or affidavits with the district court. We agree with the district court’s conclusion

on this point: “[i]n light of the numerous filings [Mr. Ward] has submitted to the

Court over the past six months in lieu of filing a Prisoner Complaint as directed,

the Court finds that this allegation is insufficient to excuse [Mr. Ward]’s repeated

failure to comply with Court Orders.” 1 Rawle 138.

                                        -2-
      Accordingly, we DENY Mr. Ward’s motion to proceed IFP for want of a

“reasoned, nonfrivolous argument on the law and facts in support of the issues

raised on appeal,” McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir.

1997) (internal quotation marks and citation omitted), and order immediate

payment of any unpaid balance of the appellate filing fee. We DISMISS the

appeal as frivolous, resulting in two strikes being imposed under 28 U.S.C. §

1915(g). See Jennings v. Natrona Cty. Det. Ctr. Med. Facility, 175 F.3d 775,

780–81 (10th Cir. 1999), overruled on other grounds by Coleman v. Tollefson,

135 S. Ct. 1759, 1763 (2015). All pending motions and requests are DENIED.



                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                       -3-